Citation Nr: 0534832	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-27 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
the service-connected residuals of head injuries manifested 
by headaches, dizziness, lightheadedness and nervousness.  




WITNESS AT HEARING ON APPEAL

The veteran







ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1985 to March 
1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 decision by the RO in 
Oakland, California.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in November 2005.  



FINDINGS OF FACT

The service-connected residuals of head injuries is shown to 
be manifested by headaches, dizziness, lightheadedness and 
nervousness; there is no evidence of any current neurological 
deficits or related prostrating attacks; nor is there a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected residuals of 
head injuries manifested by headaches, dizziness, 
lightheadedness and nervousness have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a including Diagnostic Codes 8045 and 9304 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In letters dated in November and December 2003 and September 
2004, the RO provided notice to the veteran of what evidence 
the veteran was responsible for obtaining and what evidence 
VA would undertake to obtain.  

In the July 2004 Statement of the Case, the RO provided the 
regulations referable to the claim, and thereby informed the 
veteran of the evidence needed to substantiate the claim.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

All identified records have been sought, and the Board is not 
aware of any outstanding records.  In sum, the facts relevant 
to the veteran's claims have been properly developed and 
there is no further action to be undertaken to comply with 
the provisions of VCAA and the implementing regulations.  The 
Board will proceed to decide the veteran's claim on the 
merits.  


Factual Background

In a May 2004 rating decision, the RO granted service 
connection for residuals of head injuries manifested by 
headaches, dizziness, lightheadedness, anxiety and 
nervousness and assigned a 10 percent evaluation.  

A July 2003 private medical report indicates that the veteran 
reported significant headaches for the last 8 to 10 years.  
He reported that his headaches were of sudden onset and at 
times severe.  He denied having any nausea, vomiting or 
vision loss.  The assessment was headaches of unknown 
etiology.  

In a December 2003 statement, the veteran indicated that he 
had had headaches, short-term memory loss and drowsiness 
since service.  He stated that he took over-the-counter 
medications.  

The April 2004 VA examination indicates that the veteran 
reported having had several head injuries during his period 
of service.  He reported headaches since 1985, which affected 
both temples, bifrontal and the back of the head.  

The veteran described the headaches as intermittent, 
occurring two times a day, and lasting half an hour to an 
hour at a time.  He also reported having tension at the back 
of the head.  He stated that his headaches would be brought 
on by nothing in particular, bright sunlight, watching 
television, heavy exercise, or even by loud noises.  He 
stated that his headaches were relieved by taking Motrin, 
Aspirin, or Tylenol, one to two tablets at a time.  

The veteran reported that usually he had no warning of the 
headaches, although sometimes he would become drowsy, 
especially when he was standing or rising from a sitting 
position.  He would see tiny spots in the eyes, and would 
usually become dizzy or lightheaded.  He stated that such 
symptoms occurred always in the standing position or when 
walking, especially in the hot weather.  He reported that 
most of his falls occurred during such circumstances.  

The veteran also stated that he noticed that he was forgetful 
at times, especially for recent events.  He stated that he 
had been able to hold down a job without much difficulty.  
The veteran reported having normal sleep.  He exercised three 
to four times a week.  

On examination, the veteran's neck movements were performed 
well in all directions.   He was able to bend over, touching 
his toes without difficulty.  He was conscious, alert, and 
oriented to time, place and person.  He tended to be somewhat 
nervous and anxious, but not depressed.  His speech was 
normal.  

There was no evidence of dementia or loss of memory.  The 
cranial nerves and fundi showed no papilledema.  His pupils 
were equal and reactive to light.  Eyeball movements were 
full without nystagmus.  Face, palate and tongue were normal.  

The diagnoses were those of history of minor head injuries 
since 1985, occurring four times from standing positions, 
with one cerebral concussion in 1987; dizziness and 
lightheadedness in standing position due to postural 
hypotension, especially in warm weather; and underlying 
anxiety and nervousness.  

The VA examiner commented that the veteran had four episodes 
of passing out, all of them from a standing position, mostly 
because of syncope resulting from postural hypotension 
secondary to warm weather exposure.  The examiner noted that 
the veteran passed out with a head injury suggesting cerebral 
concussion only one time.  

The examiner stated that the neurological examination was 
essentially normal and no residual neurological signs were 
present.  CT scan was also reported to be presumably normal 
at one time.  

The examiner opined that the veteran's episodes of dizziness 
and lightheadedness in standing positions were all connected 
with postural hypotension.  The examiner added that the 
veteran's headaches had continued since service, occurring 
almost on a daily basis, but only lasting half hour to one 
hour at a time, and were not prostrating in nature.  The 
examiner also noted that the headaches responded to over-the-
counter medications.  

In a July 2004 statement, the veteran indicated that he was 
now taking 8 to 14 tablets a day to ease his headaches.  

In the November 2005 hearing, the veteran testified in 
relevant part that he had headaches all day long.  He stated 
that nothing in particular brought on his headaches.  He 
reported having headaches that would go away in approximately 
half an hour if he took Motrin right away.  

The veteran noted that the headaches would return quickly.  
He stated that, at one point, he saw a doctor and was told to 
take Motrin, but currently he was not seeing a doctor for 
treatment.  He stated that he had headaches at night.  He 
also noted that he had dizziness and some memory loss.  


Law and Regulations

Disability evaluations are determined by comparing a 
veteran's current symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular Diagnostic Code, the higher evaluation is 
assigned if the disability more nearly approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7.  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  

In that case, the United States Court of Appeals for Veterans 
Claims (Court) emphasized the distinction between a new claim 
for an increased evaluation of a service- connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
granted service connection.  

In a former case, the Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that the current level of disability 
is of primary importance when assessing an increased rating 
claim.  

In the latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, VA must 
assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim-a practice known as "staged rating."  

The RO has assigned a 10 percent rating for residuals of head 
injuries manifested by headaches, dizziness, lightheadedness 
and nervousness, under Diagnostic Code 8045-9304 of the 
Schedule for Rating Disabilities.  

In evaluating brain disease due to trauma under Diagnostic 
Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
Diagnostic Codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g., 8045- 
8207). 

Purely subjective complaints such as headache, dizziness, 
insomnia, etc., recognized as symptomatic of brain trauma, 
will be rated 10 percent and no more under Diagnostic Code 
9304, dementia due to head trauma.  This 10 percent rating 
will not be combined with any other rating for a disability 
due to brain trauma.  

Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.  38 C.F.R. Part 4, § 4.124a, Diagnostic 
Code 8045.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that "when the positive and 
negative evidence relating to a veteran's claim are in 
'approximate balance,' thereby creating a 'reasonable doubt' 
as to the merits of his or her claim, the veteran must 
prevail."  Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 
2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Id. at 1365.  


Analysis

Taking into account all relevant evidence, the Board finds 
that the service-connected residuals of head injuries 
manifested by headaches, dizziness, lightheadedness and 
nervousness is currently properly rated as 10 percent 
disabling.  

However, the April 2004 VA examination noted that the 
physical and neurological examinations were normal.  

The Board notes that there is no evidence that the veteran is 
suffering from prostrating attacks or is not being treated by 
a physician on a periodic basis for his headaches, for which 
he uses over the counter medications for relief.  With these 
findings, a higher rating would be warranted for the headache 
manifestations under the provisions of other rating criteria.  

While the veteran has consistently complained of such 
symptoms as headaches, dizziness and loss of memory, he has 
already been granted a 10 percent disability rating, the 
maximum schedular rating under Diagnostic Code 8045 for such 
complaints.  

The current record reveals no clinical findings or diagnoses 
of purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., as 
contemplated under Diagnostic Code 8045, and no diagnosis of 
multi-infarct dementia associated with brain trauma, as 
contemplated under the provisions of Diagnostic Code 9304.  

As such, a separate rating is not assignable for the 
manifestations of dizziness, lightheadedness or nervousness 
under other the provisions of the rating criteria.  

Accordingly, the veteran is not entitled to an evaluation in 
excess of 10 percent for his service-connected disability.  
38 C.F.R. § 4.124, Diagnostic Code 8045.  

Finally, as this issue deals with the rating assigned 
following the original claim for service connection, 
consideration has been given to the question of whether the 
application of "staged ratings," as enunciated by the Court 
in the case of Fenderson, would be in order.  

However, the 10 percent rating has been in effect since the 
effective date of service connection for residuals of head 
injuries manifested by headaches, dizziness, lightheadedness, 
and nervousness, and at no time has it been medically 
demonstrated that this disability has warranted any higher 
rating.  

Therefore, in reviewing the entire evidentiary record, there 
is no basis for the assignment of a staged rating in the 
present case.  




ORDER

An initial rating in excess of 10 percent for the service-
connected residuals of head injuries manifested by headaches, 
dizziness, lightheadedness and nervousness is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


